Title: To James Madison from Jacob Ridgway (Abstract), 8 February 1805
From: Ridgway, Jacob
To: Madison, James


8 February 1805, Antwerp. “I have the honor to give you the information I have just received through an indirect channel of two Prussian Vessels—Viz
the Navigation, Captain J Vandernvort
& the Speculation, Captain Dederick
bound from Amsterdam to Baltimore with Passengers Said to be mostly composed of all the Vagabonds, Convicts and the Outcast of that City for a premium of fifty Guilders ahead.
“Conceiving it my duty to acquaint Government with any occurrence, within my Knowledge, which might affect either the Safety or morals of my Countrymen I hasten to give you the present information that you may Cause to <be> taken such measures as you shall think proper.”
